By the Court:
This is an action to recover a sum of money levied as-a special school tax for Bound Valley School District, in Mendocino county. The complaint alleges that the property upon which the tax was charged was assessed by the County Assessor of that county. An assessment for that purpose, to be valid, must be made by an Assessor elected by the qualified electors of that district. People v. Hastings, 29 Cal. 449; People v. Sargent, 44 Cal. 430; Williams v. Corcoran, 46 Cal. 553; Reily v. Lancaster, 39 Cal. 354.)
Judgment reversed and cause remanded, with directions to sustain the demurrer to the complaint. Bemittitur forthwith.